                                                                           Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION


MICHAEL A ANDERSON,
      Plaintiff,

v.                                               CASE NO. 5:18cv182-MCR/HTC

ASA JUAN SALDIVAR, JR, et al.,
              Defendants.
                                          /

                                  O R D E R

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated April 30, 2019. ECF No. 20. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The magistrate judge’s Report and Recommendation is adopted and

      incorporated by reference in this Order.
                                                                     Page 2 of 2

      2.    This case is dismissed without prejudice pursuant to 28 U.S.C. §

      1915(e)(2)(B)(i) as malicious.

      3.    The clerk is directed to close the file for this case.

      DONE AND ORDERED this 28th day of May 2019.




                                       s / M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 5:18cv182-MCR/HTC
